Citation Nr: 0518642	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  00-17 823	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for trichophytosis of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified from 
the RO before the undersigned, seated in Washington, DC at a 
videoconference hearing held in January 2001.  The case was 
remanded by the Board in May 2001.

On October 17, 2003, the Board issued a decision denying the 
veteran's claim for an initial disability rating in excess of 
10 percent for trichophytosis of both feet.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2004 the Court was 
informed of the veteran's death.  Thereafter, in an August 
2004 Order, the Court vacated the October 2003 Board decision 
and dismissed the appeal for lack of jurisdiction.  The case 
was thereafter returned to the Board.  


FINDINGS OF FACT

1.  The Board entered a decision in October 2003 denying an 
initial disability rating in excess of 10 percent for 
trichophytosis of the feet; the veteran appealed this 
decision to the Court.  

2.  In April 2004, the veteran's widow advised VA that he had 
died; she provided VA with a copy of his death certificate 
showing that he died in January 2004.

3.  In August 2004, and after learning of the veteran's 
death, the Court issued an Order vacating the October 2003 
Board decision and dismissing the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim for assignment of an initial disability 
rating in excess of 10 percent for trichophytosis of the 
feet.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In Landicho, 7 Vet. App. at 53-54, the Court held that, where 
the appellant is a veteran who dies while the Board's denial 
of the veteran's claim for disability compensation under 
chapter 11 of title 38 of the United States Code, is pending 
before the Court, then the appropriate remedy is to vacate 
the Board's decision and dismiss the appeal before the Court.  
That action ensures that the Board decision and the 
underlying RO decision(s) will have no preclusive effect in 
the adjudication of any accrued benefits claims derived from 
the veteran's entitlements; it also nullifies the previous RO 
merits adjudications because such determinations were 
subsumed in the Board's decision.  See 38 C.F.R. § 20.1104 
(2004); Yoma v. Brown, 8 Vet. App. 298 (1995).  

In this case, the veteran died during the pendency of his 
appeal to the Court of the Board's October 2003 decision.  In 
August 2004 the Court vacated the October 2003 Board decision 
and dismissed the veteran's appeal to the Court.  
Accordingly, because in this case there is no longer a viable 
underlying decision by the RO, the Board is without 
jurisdiction to take further action on the merits of the 
veteran's appeal.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302; Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
Dismissal of the instant appeal is therefore required.

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's appeal or any 
derivative claim brought by his survivor(s).


ORDER

The appeal is dismissed.




		
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


